Name: Commission Regulation (EC) NoÃ 517/2009 of 17Ã June 2009 amending Council Regulation (EC) NoÃ 43/2009 as regards catch limits for the fisheries on sandeel in EC waters of ICES zone IIIa and EC waters of ICES zones IIa and IV
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 18.6.2009 EN Official Journal of the European Union L 155/9 COMMISSION REGULATION (EC) No 517/2009 of 17 June 2009 amending Council Regulation (EC) No 43/2009 as regards catch limits for the fisheries on sandeel in EC waters of ICES zone IIIa and EC waters of ICES zones IIa and IV THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular Article 5(3) thereof, Whereas: (1) Catch limits for sandeel in EC waters of ICES zone IIIa and EC waters of ICES zones IIa and IV are provisionally laid down in Annex IA of Regulation (EC) No 43/2009. (2) Pursuant to point 6 of Annex IID to Regulation (EC) No 43/2009, the Commission is to revise the total allowable catches (TAC) and quotas for 2009 for sandeel in those zones based on advice from the International Council for the Exploration of the Sea (ICES) and the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) The TAC for ICES zones IIa and IV shall be established according to the function laid down in the second subparagraph of point 6 of Annex IID to Regulation (EC) No 43/2009. According to that function the TAC would amount to 435 000 tonnes. (4) In accordance with point 7 of Annex IID to Regulation (EC) No 43/2009, the TAC for ICES zones IIa and IV shall not exceed 400 000 tonnes. (5) Sandeel is a North Sea stock which is shared with Norway but which is currently not jointly managed. The measures provided for in this Regulation are in accordance with consultations with Norway pursuant to the provisions of the Agreed Record of conclusions of fisheries consultations between the European Commission and Norway of 10 December 2008. In consequence, the Community share of that part of the TAC that can be caught in EC waters of ICES zones IIa and IV should be fixed at 90 % of 400 000 tonnes. (6) The Scientific Technical and Economic Committee for Fisheries recommends that the TAC should be increased by 4,23 % to cover EC waters of ICES zone IIIa. (7) Annex IA to Regulation (EC) No 43/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IA to Regulation (EC) No 43/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 2009. For the Commission Joe BORG Member of the Commission (1) OJ L 22, 26.1.2009, p. 1. ANNEX In Annex IA to Regulation (EC) No 43/2009, the entry concerning the species sandeel in EC waters of IIIa and EC waters of IIa and IV is replaced by the following: Species : Sandeel Ammodytidae Zone : EC waters of IIIa, EC waters of IIa and IV (1) SAN/2A3A4. Denmark 327 249 (2) Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 501 (3) Sweden 12 017 (4) United Kingdom 7 153 (5) EC 346 920 (6) Norway 27 500 (7) Faeroes 2 500 TAC 376 920 (1) Excluding waters within 6 miles of UK baselines at Shetland, Fair Isle and Foula. (2) Of which no more than 311 289 tonnes may be fished in EC waters of IIa and IV. The remaining quantity may be fished in EC waters of ICES zone IIIa only (SAN/*03A.). (3) Of which no more than 476 tonnes may be fished in EC waters of IIa and IV. The remaining quantity may be fished in EC waters of ICES zone IIIa only (SAN/*03A.). (4) Of which no more than 11 431 tonnes may be fished in EC waters of IIa and IV. The remaining quantity may be fished in EC waters of ICES zone IIIa only (SAN/*03A.). (5) Of which no more than 6 804 tonnes may be fished in EC waters of IIa and IV. The remaining quantity may be fished in EC waters of ICES zone IIIa only. (SAN/*03A.). (6) Of which no more than 330 000 tonnes may be fished in EC waters of IIa and IV. The remaining quantity may be fished in EC waters of ICES zone IIIa only. (SAN/*03A.). (7) To be taken in ICES zone IV.